DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2021 has been entered.
 
Status of the Claims
Group I, Species 1, as shown in FIGs. 1A-D, 4A-8 was elected in the reply filed on June 11, 2020. 
Amendment filed November 16, 2021 is acknowledged. Claims 1, 3, 6, 11, 13, 15, 19 and 21-22 have been amended. Claims 1-11, 13-19 and 21-22 are pending.
Action on merits of claims 1-11, 13-19 and 21-22 follows.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 07, 2021 was filed after the mailing date of the Office Action on May 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
is nothing more than a pre-patented publication of the previously cited Patent 7,391,647 (PTO-892, September 15, 2020).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-10, 13-19, 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 8 recites: the semiconductor structure of claim 2, wherein the field-effect transistor has an asymmetric structure with the drain being laterally spaced from the gate stack on the first side and the source being extended to an edge of the gate stack on the second side. 
It is well known that for a transistor to work, the source and the drain, must be jointed together, via the channel.  
The claimed limitation “with the drain being laterally spaced a distance from the first gate spacer” (as shown in FIG. 1C). 
By “laterally spaced a distance from the first gate spacer”, the connections between source-channel-drain, which required, are missing. Even if, the channel is inverted, missing 
Note that, as shown in FIG. 1C, between the channel (region under the gate electrode) and the drain 128 is a P-N junction formed by P-type region 110 and N-type drain region 128. A barrier high of P-N junction (110-128) would have blocked the flow between drain region 128 and source 126, via the inversion channel, even a high voltage application on the gate.
Note that, in this invention, there is no direct voltage application on the gate 120. 
  
Therefore, the claimed asymmetric “transistor” as shown in FIG. 1C, would not work.
Similarly, amended Claim 13 recites: “wherein the field-effect transistor has an asymmetric structure with the drain being laterally spaced a distance from the first gate spacer and the source being extended with a source edge aligned with an outer edge of the second gate spacer in a top view” (Emphasis added).

Claim 22 recites a similar limitation.

Claims 8-10, 13-19 and 22, therefore, are failed to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1 recites: “a first active region and a second active region on the semiconductor substrate and separated by an isolation feature, wherein the isolation feature includes a first portion, a second portion and a third portion,”.
Since the “isolation feature includes a first portion, a second portion and a third portion”, then the “a first active region and a second active region on the semiconductor substrate and separated by an isolation feature (or separated by a first portion, a second portion and a third portion”.

Amended claim 1 further recites: “wherein the first active region spans between the first and second portions of the isolation feature, and wherein the second active region spans between the second and third portions of the isolation feature”.
The latter contradicts the former because, the former requires “a first active region and a second active region on the semiconductor substrate and separated by (an isolation feature) (or) a first portion, a second portion and a third portion”; while the latter, called for separating by one portion (i.e., second portion), instead of three portions (i.e., isolation feature) (former).
The limitations of claim 1 are contradictory. Therefore, claims 1-11 are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OBERHUBER et al. (US Patent No. 7,508,027).
 With respect to claim 13, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (left) and a second active region (right) on the semiconductor substrate, wherein the first active region (left) and the second active region (220) are laterally separated by an isolation feature; 
4817-1872-55643a gate stack (10) disposed on the semiconductor substrate and extending from the first active region (left) to the second active region (right);
a first gate spacer and a second gate spacer (701) disposed on opposite sidewalls of the gate stacked (10); 
a source (16) and a drain (18) formed on the first active region (left) and interposed by the gate stack (10); and 
a doped feature (12) formed on the second active region (left) and extending from a first region (left) underlying the gate stack (10) to a second region (right) laterally beyond the gate stack (10), 


With respect to claim 14, the semiconductor structure of OBERHUBER further comprises 
a first conductive feature (14C) landing on the doped feature (12) within the second region (right) and connected to a signal line for a signal to the gate stack (10); 
a second conductive feature (14S) formed on the source and configured as a contact feature to the source; and 
a third conductive feature (14D) formed on the drain and configured as a contact feature to the drain.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 as applied to claim 14 above, and further in view of LIN et al. (US Patent No. 5,596,524).


Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the doped feature being directly landing on the doped feature. 
However, LIN teaches a semiconductor structure including: doped well doped with a first type dopant (P), wherein the doped well laterally encloses a first active region (104), a second active region (106), and doped feature (202), wherein the doped feature (202) is doped with a second type dopant (N) being opposite to the first type dopant (P), and wherein first conductive feature (ACG) is directly landing on the doped feature (202). (See FIG. 2A).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first conductive feature of OBERHUBER directly landing doped feature as taught by LIN to provide signal directly to the doped feature without any intervening doping feature. 

With respect to claim 16, the semiconductor structure of OBERHUBER further comprises 
a fourth conductive feature (14C), wherein 

the second region and the third region are on opposite sides of the gate stack (10), and
the fourth conductive feature (14C) is landing on the third region.     

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and LIN as applied to claim 15 above, and further in view of WENDEL et al. (US Patent No. 6,559,503).
With respect to claim 17, OBERHUBER and LIN teach the semiconductor structure as described in claim 15 above including: the field-effect transistor having second conductive feature (14S) on the source (16) and the third conductive feature (14D) directly landing on the drain (18) without  silicide between the third conductive feature (14D) and the drain.  
Thus, OBERHUBER and LIN are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer interposed between the source and the second conductive feature.
However, WENDEL teaches a semiconductor structure including: a silicide layer (21) interposed between the source (17) and a second conductive feature (20), wherein a third conductive feature (19) is directly landing on the drain without silicide between the third conductive feature (19) and the drain.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form a silicide layer of OBERHUBER interposed between the source and the second conductive feature as taught by WENDEL to reduce contact resistance.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER as applied to claim 13 above, and further in view of YAMAGUCHI et al. (US Pub. No. 2002/0048972) of record. 
With respect to claim 18, OBERHUBER teaches the semiconductor structure as described in claim 13 above including the gate stack (10) includes a first gate dielectric layer (703) on the first active region (left) and a second gate dielectric layer on the second active region (right), wherein the first gate dielectric layer has a first thickness and the second gate dielectric layer has a second thickness, and wherein the first and second gate dielectric layers are adjoin on the isolation feature. 
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (18a) of a first thickness on the first active region (left) and a second gate dielectric layer (18b) of a second thickness on the second active region (right), the second thickness (18b) being greater than the first thickness (18a). (See FIG. 14A-D).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate dielectric of OBERHUBER having the second thickness being greater than the first thickness as taught by YAMAGUCHI to form a high breakdown voltage transistor.

.

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER ‘027 in view of YAMAGUCHI ‘972. 
With respect to claim 1, As best understood by Examiner, OBERHUBER teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate (15); 
a first active region (left) and a second active region (right) on the semiconductor substrate (15) and separated by an isolation feature, wherein the isolation feature includes a first portion, a second portion and a third portion, wherein the first active region (left) spans between the first and second portions of the isolation feature, and wherein the second active region (right) spans between the second and third portions of the isolation feature; 
a field-effect transistor formed on the semiconductor substrate, wherein the field-effect transistor includes 

a source (S) and a drain (D) formed on the first active region (left) and interposed by the gate stack (10); and 
a doped feature (12) formed on the second active region (right) and configured as a gate contact to the field-effect transistor, wherein 
the gate stack (10) includes a first gate dielectric layer (under 10, not shown) on the first active region (left) and a second gate dielectric layer (under 10, not shown) on the second active region (right),
the first gate dielectric layer extends from the first portion to the second portion of the isolation feature, 
the second gate dielectric layer extends from the third portion to the second portion of the isolation feature,
the first gate dielectric layer has a first thickness, and 
the second gate dielectric has a second thickness. (See FIGs. 1-2).

Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness.
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein 
the gate stack (20) includes a first gate dielectric layer (18a) on the first active region and a second gate dielectric layer (18b) on the second active region, 

the second gate dielectric layer (18b) extends on the isolation feature (16) to the location, 
the first gate dielectric layer (18a) has a first thickness, and 
the second gate dielectric (18b) has a second thickness being greater than the first thickness. (See FIGs. 13B, 14D).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the second gate dielectric of OBERHUBER having the second thickness being greater than the first thickness of the first gate dielectric as taught by YAMAGUCHI to suppress the deterioration of speed performance of the transistor. 

With respect to claim 2, the doped feature (12) of OBERHUBER extends on the second active region (right) from a first area on a first side of the gate stack (10) to a second area on a second side of the gate stack, the second side being opposite to the first side. 

With respect to claim 8, As best understood by Examiner, the field-effect transistor of OBERHUBER has an asymmetric structure with the drain (14D) being laterally spaced from the gate stack (10) on the first side and the source (14S) being extended to an edge of the gate stack (10) on the second side. 

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972, as applied to claim 2 above, and further in view of SIMACEK et al. (US Patent No. 6,762,453) of record.
With respect to claim 3, OBERHUBER teaches the semiconductor structure as described in claim 2 above and further including: 
a first conducive feature (14C) landing on the doped feature (12); and 
a second conducive feature (14C) landing on the doped feature (12). 
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the first and second conductive features being formed within the first area and the second area, respectively.  
However, SIMACEK teaches a semiconductor structure including:
a doped feature (44) extends on second active region (38) from a first area (42) on a first side of gate stack (46) to a second area (43) on a second side of the gate stack, the second side being opposite to the first side; 
a first conducive feature (50) landing on the doped feature (44) within the first area (42); and 
a second conducive feature (50) landing on the doped feature (44) within the second area (43). (See FIG. 3). 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second conductive features of OBERHUBER being formed within the first area and the second area, respectively, as taught by SIMACEK to provide charge to the gate stack, without departing from the scope of either.


With respect to claim 11, in view of SIMACEK, the semiconductor structure further comprises a first (50) and second (50) conductive features landing on the doped feature (44) within the first area and the second area, respectively, wherein the first and second conductive features (50) are connected to a signal line for a signal to a gate electrode (46) of the gate stack.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972, as applied to claim 2 above, and further in view of LIN ‘524.
With respect to claim 5, OBERHUBER, in view of YAMAGUCHI ‘972, teaches the semiconductor structure as described in claim 2 above including: the doped feature (12) is doped with a first type dopant (N).
Thus, OBERHUBER is shown to teach all the features of the claim with the exception of explicitly disclosing the doped feature being heavily doped with a first type dopant.
However, LIN teaches a semiconductor structure including: 
a doped feature (202) formed on second active region (106) and configured as a gate contact to field-effect transistor (104), wherein the doped feature (202) is heavily doped with a first type dopant (N).  (See FIGs. 2A).

   
With respect to claim 6, the semiconductor structure of OBERHUBER, further comprises a doped well (15) doped with a second type dopant (P) being opposite to the first type dopant (N), wherein the doped well (15) extends from the first active region (left) to the second active region (right), wherein the doped well (15) encloses the doped feature (12), and in view of LIN, a conductive feature (ACG) is directly landing on the doped feature (202).
 
With respect to claim 7, in view of LIN, the source (222) and drain (220) are heavily doped with the first type dopant (N). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OBERHUBER and YAMAGUCHI ‘972 as applied to claim 8 above, and further in view of WENDEL ‘503. 
With respect to claim 9, OBERHUBER teaches the semiconductor device as described in claim 8 above including the field effect transistor has an asymmetric structure. 
Thus, OBERHUBER and YAMAGUCHI are shown to teach all the features of the claim with the exception of explicitly disclosing a silicide layer formed on the source, and the drain is free of silicide. 
However, WENDEL teaches a semiconductor structure including a field-effect transistor has an asymmetric structure with the drain (16) being laterally spaced from the gate stack (12) on the first side and the source (17) being extended to an edge of the gate stack (10) on the second 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the drain of OBERHUBER free of silicide as taught by WENDEL to provide a drain-gate resistance.
  
With respect to claim 10, in view of WENDEL, the semiconductor structure further comprises: a first conductive feature (20) formed on the silicide layer (21) and configured as a contact feature to the source (17); and a second conductive feature (19) formed on the drain (16) and configured as a contact feature to the drain.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over LIN ‘524 in view of YAMAGUCHI ‘972.
With respect to claim 21, LIN teaches a semiconductor structure substantially as claimed including: 
a semiconductor substrate; 
a first active region (104) and a second active region (106) on the semiconductor substrate, wherein the first active region (104) and the second active region (106) are laterally separated by an isolation feature; 
a gate stack (206) disposed on the semiconductor substrate and extending from the first active region (104) to the second active region (106), wherein the gate stack (206) includes a first gate dielectric layer (GOX) of a first thickness on the first active region (104) and a second gate dielectric layer (GOX) of a second thickness on the second active region (106), and wherein the 
a source (222) and a drain (220) formed on the first active region (104) and interposed by the gate stack (206); and 
a doped feature (202) of a first type dopant (N) formed on the second active region (106) and extending from a first region underlying the gate stack (206) to a second region laterally beyond the gate stack (206), the doped feature (202) being heavily doped in the first and second region, wherein 
the source (222), the drain (220) and the gate stack (206) are configured as a field-effect transistor and the doped feature (202) is configured as a gate contact to the gate stack (206) of the field-effect transistor; 
a doped well (P) of a second type dopant being opposite to the first type dopant (N), the doped well (P) extends from the first active region (104) to the second active region (106), the doped well (P) encloses the doped feature (202); and 
a first conductive feature (ACG) directly landing on the doped feature (202). (See FIGs. 2A, B, D).

Thus, LIN is shown to teach all the features of the claim with the exception of explicitly disclosing the second thickness being greater than the first thickness. 
However, YAMAGUCHI teaches a semiconductor structure including: 
a gate stack (20) disposed on the semiconductor substrate (10) and extending from the first active region (left) to the second active region (right), wherein the gate stack includes a first gate dielectric layer (18a) of a first thickness on the first active region (left) and a second 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the gate dielectric of FANG having the second thickness being greater than the first thickness as taught by YAMAGUCHI to suppress the deterioration of speed performance of the transistor. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘647 and YAMAGUCHI ‘972 as applied to claim 21 above, and further in view of SIMACEK ‘453.
LIN and YAMAGUCHI teaches the semiconductor structure as described in claim 21 above including:  
the gate stack (206) further includes a gate electrode (206) disposed on the first and second gate dielectric layers (GOX), wherein 
the gate electrode (206) is a conductive feature and continuously extends from the first gate dielectric layer (GOX) on the first active region (104) to the second gate dielectric layer  (GOX) on the second active region (106), wherein there is no conductive feature directly landing on the gate electrode (206),
 the source (222), the drain (220) and the gate stack (206) are configured as a field-effect transistor and the doped feature (202) is configured as a gate contact to the gate stack (206) of the field-effect transistor, 
the field-effect transistor (104) has an asymmetric structure with the drain (220) being laterally spaced a distance from the gate stack (206) on a first side of the gate stack and the 
the doped feature (202) further extends from the first region to a third region laterally beyond the gate stack (206),
the second region and the third region are on opposite sides of the gate stack, 
the first conductive feature (ACG) is landing on the doped feature (202). 

Thus, LIN and YAMAGUCHI are shown to teach all the features of the claim with the exception of explicitly disclosing a second conductive feature. 
However, SIMACEK teaches a semiconductor structure including: 
a doped feature (44) of a first type dopant (N) formed on the second active region (38) and extending from a first region underlying the gate stack (46) to a second region (42) laterally beyond the gate stack (46), the doped feature (44) being doped in the first and second (42) region; 
a first conductive feature (50) landing on the doped feature (44), wherein 
the doped feature (44) further extends from the first region to a third region (43) laterally beyond the gate stack (206),
the second region (42) and the third region (43) are on opposite sides of the gate stack (46), 
the first conductive feature (50) is landing on the doped feature within the second region (42), and 
a second conductive feature (50), wherein the second conductive feature (50) is landing on the third region (43). (See FIG. 3), 
.   
 
Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding Claim 13, Applicant fails to provide any evidence that “a high voltage applied during the field application” would enable the claimed asymmetric transistor to function as claimed.
Note that, there is no direct “high voltage” to the gate; while the P-N junction, barrier high, between the channel and drain is to great to overcome by any applicable voltage. 
The rejection is maintained. 

Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829